           Case 2:20-cr-00145-APG-EJY Document 53 Filed 08/02/21 Page 1 of 4



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:20-CR-145-APG-EJY

 9                  Plaintiff,                     Final Order of Forfeiture

10         v.

11 ANTIONE THOMAS,

12                  Defendant.

13         The United States District Court for the District of Nevada entered an Amended
14 Preliminary Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18

15 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Antione

16 Thomas to the criminal offenses, forfeiting the property set forth in the Plea Agreement and

17 the Forfeiture Allegation of the Superseding Criminal Information and shown by the United

18 States to have the requisite nexus to Counts One through Four and Six, to which Antione

19 Thomas pled guilty. Superseding Criminal Information, ECF No. 31; Plea Agreement, ECF

20 No. 33; Arraignment & Plea, ECF No. 35; Amended Preliminary Order of Forfeiture, ECF

21 No. 39.

22         This Court finds that on the government’s motion, the Court may at any time enter
23 an order of forfeiture or amend an existing order of forfeiture to include subsequently

24 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

25 32.2(b)(2)(C).

26         The government served every person reasonably identified as a potential claimant in
27 lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

28 Rule G(4)(a)(i)(A).
            Case 2:20-cr-00145-APG-EJY Document 53 Filed 08/02/21 Page 2 of 4



 1          This Court finds the United States notified known third parties by regular mail and

 2   certified mail return receipt requested of their right to petition the Court. Notice of Filing

 3   Service of Process – Mailing, ECF No. 51.

 4          On April 9, 2021, the United States Attorney’s Office served Scavenger Armory,

 5   LLC with copies of the Preliminary Order of Forfeiture and the Notice through regular and

 6   certified mail return receipt requested. Notice of Filing Service of Process – Mailing

 7   Exhibits, ECF No. 51-1, p. 3, 6-8, 10-13, 15, 17, 25.

 8          On April 9, 2021, the United States Attorney’s Office served Reginald Neroes or

 9   Reginal Neroes or Reginald Merces in Las Vegas, Nevada with copies of the Preliminary

10   Order of Forfeiture and the Notice through regular and certified mail return receipt

11   requested. Notice of Filing Service of Process – Mailing Exhibits, ECF No. 51-1, p. 3, 6-8,

12   10-13, 16-17, 25.

13          On April 9, 2021, the United States Attorney’s Office served Reginald Neroes or

14   Reginal Neroes or Reginald Merces in North Las Vegas, Nevada with copies of the

15   Preliminary Order of Forfeiture and the Notice through regular and certified mail return

16   receipt requested. Notice of Filing Service of Process – Mailing Exhibits, ECF No. 51-1, p.

17   3, 6-8, 10-13, 18, 20, 25.

18          On April 9, 2021, the United States Attorney’s Office attempted to serve Verdelle

19   Hollaway or Verdelle Holloway in San Antonio, Texas with copies of the Preliminary

20   Order of Forfeiture and the Notice through regular and certified mail return receipt

21   requested. The mail was returned as insufficient address. Notice of Filing Service of Process

22   – Mailing Exhibits, ECF No. 51-1, p. 3, 6-8, 10-13, 19-21.

23          On May 27, 2021, the United States Attorney’s Office attempted to serve Verdelle

24   Hollaway or Verdelle Holloway in Vail, Arizona with copies of the Preliminary Order of

25   Forfeiture and the Notice through regular and certified mail return receipt requested. The

26   mail was returned as attempted, not known. Notice of Filing Service of Process – Mailing

27   Exhibits, ECF No. 51-1, p. 3, 6-8, 10-13, 22-24.

28   ///
                                                     2
            Case 2:20-cr-00145-APG-EJY Document 53 Filed 08/02/21 Page 3 of 4



 1          On June 29, 2021, the United States Attorney’s Office attempted to serve Verdelle

 2   Hollaway or Verdelle Holloway in Tucson, Arizona with copies of the Preliminary Order of

 3   Forfeiture and the Notice through regular and certified mail return receipt requested. The

 4   regular mail was returned as attempted, not known. The certified mail was returned as

 5   unclaimed. Notice of Filing Service of Process – Mailing Exhibits, ECF No. 51-1, p. 3, 6-8,

 6   10-13, 26-28.

 7          On June 21, 2021, the United States filed a proposed Stipulation for Entry of Order

 8   of Forfeiture as to Reginald Neroes and Monica Neroes and Order, ECF No. 40.

 9          On June 22, 2021, the Court granted the Stipulation for Entry of Order of Forfeiture

10   as to Reginald Neroes and Monica Neroes, ECF No. 41.

11          This Court finds no petition was filed herein by or on behalf of any person or entity

12   and the time for filing such petitions and claims has expired.

13          This Court finds no petitions are pending regarding the property named herein and

14   the time has expired for presenting such petitions.

15          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

16   all possessory rights, ownership rights, and all rights, titles, and interests in the property

17   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

18   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

19   924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of

20   according to law:

21              1. an ABC Rifle Company, ABC-15, multi-caliber rifle with serial number ABC-

22                   0413;

23              2. a Smith and Wesson SW9VE, 9mm handgun with serial number PDH8242;

24              3. a Glock Model 26 Gen, 9mm handgun with serial number BFNY611;

25              4. an Anderson Manufacturing AM-15 multi-caliber rifle with serial

26                   number 15089602;

27              5. a Ruger .22 caliber handgun with SN 363-37288;

28              6. a Glock Model 19, 9mm handgun with serial number KTF997;
                                               3
            Case 2:20-cr-00145-APG-EJY Document 53 Filed 08/02/21 Page 4 of 4



 1              7. a Taurus PT 738, .380 caliber handgun with serial number 64327C;

 2              8. a Gerstenberger, EMGE, 32 caliber revolver with serial number 47960;

 3              9. a Scavenger 6, .17-.308 caliber rifle with serial number S60000;

 4              10. a DTI-15, 5.56 caliber handgun with serial number DTI-S188970; and

 5              11. any and all compatible magazines and ammunition

 6   (all of which constitutes property).

 7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

 8   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

 9   deposit, as well as any income derived as a result of the government’s management of any

10   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

11   disposed of according to law.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

13   copies of this Order to all counsel of record.

14                  August 2
            DATED _____________________, 2021.

15

16

17                                               ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                      4
